            Case 1:17-cv-12472-DLC Document 81 Filed 04/18/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


 LUIGI WARREN,

                 Plaintiff,                         Civ. A. No. 17-12472-DLC

        vs.

 THE CHILDREN’S HOSPITAL CORP.,

                 Defendant


                    DEFENDANT’S ASSENTED-TO MOTION TO IMPOUND

       The defendant, The Children’s Hospital Corporation (“the Hospital”), moves, pursuant to

L.R. 7.2, to impound the memorandum in support of its opposition to the plaintiff’s (“Warren’s”)

motion for leave to amend, which is due to be filed on May 18, 2020, and a declaration that will

be submitted in support of the opposition, until further order of the Court. In support of this

motion, the Hospital states as follows.

       1.       In its opposition, the Hospital intends to refer to the details of its sale of Moderna

stock. Because the Hospital negotiates IP licensing agreements with companies that intend to

commercialize inventions and patents owned by the Hospital, the dollar amounts at issue and the

number of shares at issue are commercially sensitive, and making that information public would

place the Hospital at a commercial disadvantage.

       2.       Moderna also has a confidentiality interest in the number of shares IDI and the

Hospital received, as that information is contained in the parties’ confidential license agreement.

The license agreement has been produced in discovery in this case, but only subject to a

protective order.
            Case 1:17-cv-12472-DLC Document 81 Filed 04/18/20 Page 2 of 3



       3.       This motion is similar to the Hospital’s prior motion to impound (ECF 49), which

the Court granted at the time the Hospital filed its motion for summary judgment, and it should

be granted for similar reasons. The Hospital will publicly file redacted versions of its papers. It

will file the redacted versions under seal and will serve them on Warren.

       For these reasons, the Hospital respectfully requests that the Court grant this motion. Dr.

Warren has assented to the relief sought herein.



                                                      Respectfully submitted,

                                                      THE CHILDREN’S HOSPITAL CORP.

                                                      By its attorneys:

                                                      /s/ Theodore J. Folkman

                                                      Theodore J. Folkman (BBO No. 647642)
                                                      FOLKMAN LLC
                                                      PO Box 116
                                                      Boston, MA 02131
                                                      (617) 219-9664
                                                      ted@folkman.law

Dated: April 18, 2020
         Case 1:17-cv-12472-DLC Document 81 Filed 04/18/20 Page 3 of 3



                                         CERTIFICATE

       Pursuant to L.R. 7.1, I certify that on April 10 and 15, 2020, I conferred with the
defendant via email, and he assented to this motion.


                                                     /s/ Theodore J. Folkman

                                                     Theodore J. Folkman
